DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

           Claims 31 – 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
           New Claim 31 recites of “wherein monitoring for the plurality of reference signal transmissions comprises: monitoring for the plurality of reference signal transmissions over a plurality of paths, wherein the plurality of reference signal transmissions are transmitted via a same transmit beam.”. The specification in Paragraph 0127 of the printed publication recites of “At 510, base station 105-c may transmit one or more reference signals via a transmit beam in one or more TTIs. In some cases, a multi-path environment may exist such that a reference signal transmission originates from the same transmit beam but may follow multiple paths between the base station 105-c and the UE 115-c.” Therefore, the specification provides support for “wherein monitoring for the plurality of reference signal transmissions comprises: monitoring for a reference signal transmission over a plurality of paths, wherein the reference signal transmission is transmitted via a same transmit beam.” The specification provides support for “wherein monitoring for the plurality of reference signal transmissions comprises: monitoring for the plurality of reference signal transmissions, wherein the plurality of reference signal transmissions are transmitted via a same transmit beam.” Nowhere in the specification recites of “wherein monitoring for the plurality of reference signal transmissions comprises: monitoring for the plurality of reference signal transmissions over a plurality of paths, wherein the plurality of reference signal transmissions are transmitted via a same transmit beam.” Therefore, the limitations of new claim 31 after the filing of the original disclosure constitutes new matter.

           New Claim 32 recites of “wherein transmitting the plurality of reference signal transmissions comprises: transmitting the plurality of reference signal transmissions over a plurality of paths, wherein the plurality of reference signal transmissions are transmitted via a same transmit beam.” The specification in Paragraph 0127 of the printed publication recites of “At 510, base station 105-c may transmit one or more reference signals via a transmit beam in one or more TTIs. In some cases, a multi-path environment may exist such that a reference signal transmission originates from the same transmit beam but may follow multiple paths between the base station 105-c and the UE 115-c.” Therefore, the specification provides support for “transmitting a reference signal transmission, wherein the reference signal transmission is transmitted via a same transmit beam.” The specification provides support for “: transmitting the plurality of reference signal transmissions, wherein the plurality of reference signal transmissions are transmitted via a same transmit beam.” Nowhere in the specification recites of “transmitting the plurality of reference signal transmissions over a plurality of paths, wherein the plurality of reference signal transmissions are transmitted via a same transmit beam.” Therefore, the limitations of new claim 32 after the filing of the original disclosure constitutes new matter.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


           Claims 1 – 4, 15 – 19 and 33 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi et al (US 2020/0169336) in view of Cha et al (US 2021/0006372).

             Re claim 1, Modarres Razavi teaches of a method for wireless communications by a user equipment (UE) (#200, Fig.6), comprising: receiving control signaling indicating a per-path angle of arrival reporting configuration that indicates a defined number of paths for the UE to report (#370, 120, Fig.6, Paragraphs 0094 and 0126, the beams of Modarres Razavi have been interpreted as paths, since beams are transmitted and received along the paths); monitoring for a plurality of reference signal transmissions (#155, 530, Fig.6 and Paragraphs 0097 and 0127) based at least in part on the per-path angle of arrival reporting configuration (#160, 165, 170, Fig.6, Paragraphs 0098 – 0100 and 0127 – 0135); and transmitting, based at least in part on the monitoring, a feedback report indicating a per-path time of arrival for the defined number of paths (#175, 540, Fig.6, Paragraphs 0104 – 0105 and 0149). However, Modares Razavi does not specifically mention of the feedback report indicating the per-path angle of arrival for the defined number of paths.
            Cha teaches of transmitting a feedback report that indicates the per-path angle of arrival and per-path time of arrival for the defined number of paths that each correspond to a path for a respective reference signal transmission (AoA, ToA, Paragraph 0285).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have feedback report to also indicate the per-path angle of arrival to avoid any further calculations on the network node.

             Re claim 16, Modarres Razavi teaches of method for wireless communications by a base station (#600, Fig.6), comprising: transmitting control signaling indicating a per-path angle of arrival reporting configuration that indicates a defined number of paths for a user equipment (UE) (#200, Fig.6) to report; transmitting a plurality of reference signal transmissions based at least in part on the per-path angle of arrival reporting configuration; and receiving a feedback report indicating a per-path time of arrival for the defined number of paths based at least in part on transmitting the plurality of reference signal transmissions (see claim 1). However, Modares Razavi does not specifically mention of the feedback report indicating the per-path angle of arrival for the defined number of paths.
            Cha teaches of receiving a feedback report that indicates the per-path angle of arrival and per-path time of arrival for the defined number of paths that each correspond to a path for a respective reference signal transmission (AoA, ToA, Paragraph 0285).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have feedback report to also indicate the per-path angle of arrival to avoid any further calculations on the network node.

             Re claim 33, Modarres Razavi and Cha teach of an apparatus for wireless communications by a user equipment (UE) (Fig.8) comprising: a processor (#210, Fig.8); memory coupled with the processor (#220, Fig.8); and instructions stored in the memory and executable by the processor to cause the apparatus to: receive control signaling indicating a per-path angle of arrival reporting configuration that indicates a defined number of paths for the UE to report; monitor for a plurality of reference signal transmissions based at least in part on the per-path angle of arrival reporting configuration; and transmit, based at least in part on the monitoring, a feedback report indicating a per-path angle of arrival for the defined number of paths (see claim 1).

             Re claim 35, Modarres Razavi and Cha teach of an apparatus for wireless communications by a network device (#600, Fig.12) comprising: a processor (#610, Fig.12); memory coupled with the processor (#620, Fig.12); and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit control signaling indicating a per-path angle of arrival reporting configuration that indicates a defined number of paths for a user equipment (UE) to report; transmit a plurality of reference signal transmissions based at least in part on the per-path angle of arrival reporting configuration; and receive a feedback report indicating a per-path angle of arrival for the defined number of paths based at least in part on transmitting the plurality of reference signal transmissions (see claim 16). 

             Re claims 2, 17, 34 and 36, Modarres Razavi and Cha teach all the limitations of claims 1 and 16 as well as Modarres Razavi teaches of transmitting the feedback report comprises: transmitting the feedback report that indicates the per-path angle of arrival (AOA as taught by Cha) for the defined number of paths (Paragraph 0135) that each correspond to a path for a respective reference signal transmission of the plurality of reference signal transmissions (Paragraphs 0097 – 0098 and 0104) that satisfies a channel metric (signal quality, Paragraphs 0104). 

             Re claims 3 and 18, Modarres Razavi teaches of wherein transmitting the feedback report comprises: transmitting the feedback report that indicates multi-path channel cluster information (information comprised in the report, Paragraph 0104).

             Re claims 4 and 19, Modarres Razavi teaches of wherein transmitting the feedback report comprises: transmitting the feedback report that indicates the multi-path channel cluster information that is a number of paths, or a power delay profile, or a time of arrival (TOA of the beam based PRS, Paragraph 0104), or an angle of arrival, or any combination thereof, for one or more reference signal transmissions of the plurality of reference signal transmissions.

             Re claim 15, Modarres Razavi teaches of wherein monitoring for the plurality of reference signal transmissions comprises: generating channel information measurements of the plurality of reference signal transmissions (signal quality of the one or more beams, Paragraph 0104); and determining, based at least in part on the channel information measurements, a number of paths, or a power delay profile, or a time of arrival, or an angle of arrival, or any combination thereof, for one or more reference signal transmissions of the plurality of reference signal transmissions (signal quality of the one or more beams used to measure TOA, Paragraph 0104).

           Claims 5 – 7 and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi and Cha in view of Li et al (US 2021/0212104).

            Re claims 5 and 20, Modarres Razavi and Cha teach all the limitations of claims 1 and 16 except of further comprising: receiving a group configuration indicating a group identifier assigned to the UE based at least in part on transmitting the feedback report.
            Li teaches of receiving a group configuration indicating a group identifier assigned to the UE based at least in part on transmitting the feedback report (group identifier, Paragraphs 0120 and 0149, Figures 7 – 8).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a group configuration indicating a group identifier assigned to the UE for enabling groupcast communication.

            Re claims 6 and 21, Modarres Razavi, Cha and Li teach all the limitations of claims 5 and 20 as well as Li teaches of further comprising: monitoring, based at least in part on the group configuration, for a control transmission that indicates the group identifier (group identifier, Paragraph 0127) and includes a grant scheduling a group transmission (UL grant, Paragraph 0127) (Figures 7 – 8).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have monitored, based at least in part on the group configuration, for a control transmission that indicates the group identifier and includes a grant scheduling a group transmission for enabling groupcast communication.

            Re claim 7, Modarres Razavi, Cha and Li teach all the limitations of claim 6 as well as Li teaches of further comprising: receiving the control transmission that indicates the group identifier and includes the grant (see claim 5); and receiving a data transmission based at least in part on the grant (receiving a data transmission for transmitting the sidelink data to the second terminal equipment, Fig.7).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have received a data transmission based at least in part on the grant for sidelink communication.

           Claims 8 – 11 and 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi and Cha in view of Yang et al (US 2019/0132103).

            Re claims 8 and 22, Modarres Razavi and Cha teach all the limitations of claims 1 and 16 as well as receiving a beam management configuration based at least in part on transmitting a feedback report (CSI-RS or SSB, Paragraph 0015). However, Modarres Razavi and Cha do not specifically teach of the beam management configuration is based at least in part on transmitting the feedback report.
         Yang teaches of a DRS sent by a eNB, where the composition of the DRS includes at least one of: a PSS, an SSS, a CRS, a channel state information-reference signal (CSI-RS) or a position reference signal (PRS) (Paragraphs 0568 – 0569).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the beam management configuration be part of the control signaling to include additional configurations.

            Re claims 9 and 23, Modarres Razavi, Cha and Yang teach all the limitations of claims 8 and 22 as well as Yang teaches of wherein receiving the beam management configuration comprises: receiving the beam management configuration that indicates a set of one or more beams on which to perform a beam training procedure (best beam selection, Paragraph 0015).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the beam management configuration indicate a set of one or more beams on which to perform a beam training procedure for reliable data communication.

            Re claim 10, Modarres Razavi and Cha teach all the limitations of claim 1 as well as Modarres Razavi teaches of monitoring for the plurality of reference signal transmissions comprises: performing a beam sweep over a plurality of receive beams to generate a plurality of measurements of a plurality of reference signal transmissions (Paragraph 0015, Figures 4 - 5). However, Modarres Razavi and Cha do not specifically teach of generating a plurality of measurements of the plurality of reference signal transmissions.
         Yang teaches of a DRS sent by a eNB, where the composition of the DRS includes at least one of: a PSS, an SSS, a CRS, a channel state information-reference signal (CSI-RS) or a position reference signal (PRS) (Paragraphs 0568 – 0569).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the beam management configuration be part of the control signaling to include additional configurations.

            Re claim 11, Modarres Razavi, Cha and Yang teach all the limitations of claim 10 as well as Cha teaches of transmitting the feedback report indicating the per-path angle of arrival for a subset of a plurality of paths that are selected based at least in part on the plurality of measurements (Paragraphs 0285 and 0400).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the feedback report indicating the per-path angle of arrival for a subset of a plurality of paths that are selected based at least in part on the plurality of measurements for reliable data communication.

             Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi and Cha in view of Rofougaran et al (US 2021/0084601).

            Re claim 12, Modarres Razavi and Cha teach all the limitations of claim 1 except of further comprising: performing, based at least in part on the monitoring, machine learning processing on channel information measurements of the plurality of reference signal transmissions to identify a plurality of per-path angle of arrivals.
           Rofougaran teaches of performing, based at least in part on the monitoring, machine learning processing on channel information measurements of the plurality of reference signal transmissions (trained neural network, Paragraph 0032).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed based at least in part on the monitoring machine learning processing for developing an advanced 5G modem at significantly reduced time and cost.

            Re claim 13, Modarres Razavi, Cha and Rofougaran teach all the limitations of claim 12 as well as Rofougaran teaches of wherein the machine learning processing is neural network processing (trained neural network, Paragraph 0032).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed based at least in part on the monitoring machine learning processing for developing an advanced 5G modem at significantly reduced time and cost.

             Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres Razavi and Cha in view of Li et al (US 2021/0297123).

            Re claims 14 and 24, Modarres Razavi and Cha teach all the limitations of claims 1 and 16 except of wherein transmitting the feedback report comprises: transmitting the feedback report in a medium access control (MAC) control element, an uplink control channel transmission, an uplink radio resource control message, or a combination thereof.
           Li teaches of transmitting a feedback report comprises: transmitting the feedback report in a medium access control (MAC) control element, an uplink control channel transmission, an uplink radio resource control message, or a combination thereof (Paragraph 0002).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted the feedback report in a an uplink control channel transmission for providing the feedback report to the base station.

Response to Arguments

            Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive. 
            Applicants submit that a list of transmitter beam IDs is not the same as “a defined number of paths for the UE to report,” as recited in independent claim 1 because a beam is not the same as a path. That is, a signal may traverse multiple paths that originates from a single transmit beam and, therefore, beams differ from paths.
           Examiner submits that beams are transmitted and received along the paths. Therefore, the terms beam and path can be used interchangeably. Therefore, the beams of Modarres Razavi have been interpreted as paths. In a multipath environment, the receiver will receive the beam (main path (LOS)) but it will also receive delayed multiple reflected paths that were originated by the same beam. Modarres Razavi does not teach of multipath. Even, if there was any multipath, Examiner has interpreted the beam as the direct path.

             Applicants submit that a list of transmitter beam IDs accompanied with PRS configurations is not the same as a “per-path angle of arrival reporting configuration that indicates a defined number of paths.”
             Examiner submits that list of transmitter beam IDs accompanied with PRS configurations as taught by Modarres Razavi is a reporting configuration that indicates a defined number of beams/paths, since a list of beam IDs would identify a number of paths/beams.

             Applicants submit that measuring angle of arrival on a beam basis is not the same as "a per-path angle of arrival for the defined number of paths," as recited in independent claim 1. That is, as discussed previously, a single transmit beam may transmit a signal that takes a variety of paths and thus a transmit beam is not the same as a path. Further, even if beams are considered to be paths, Cha fails to teach or suggest “a per-path angle of arrival for the defined number of paths”. That is, Cha's discussion of measuring the angle of arrival of multiple PRSs on different transmit beams does not teach or suggest "transmitting, based at least in part on the monitoring, a feedback report indicating a per-path angle of arrival for the defined number of paths," as recited in independent claim 1.

             In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
            Examiner submits that Modarres Razavi teaches of receiving a feedback report indicating a per-path time of arrival (ToA) for the defined number of paths based at least in part on transmitting the plurality of reference signal transmissions. Cha teaches of receiving a feedback report that indicates both the per-path angle of arrival (AoA) and per-path time of arrival (ToA) for a number of paths that each correspond to a path for a respective reference signal transmission (AoA, ToA, Paragraph 0285). Therefore, the combination of Modarres Razavi and Cha teach all the limitations of claim 1.

            Applicants submit that Modarres Razavi does not teach or suggest that the target device determines what beam-based PRSs to transmit feedback for based on the signal quality. That is, Modarres Razavi merely describes that the signal quality is transmitted in the report which is not the same as “transmitting the feedback report that indicates the per-path angle of arrival for the defined number of paths that each correspond to a path for a respective reference signal transmission of the plurality of reference signal transmissions that satisfies a channel metric,” as recited in dependent claim 2.
            Examiner submits that Modarres Razavi teaches that the target device uses the signal quality of the one or more beams to measure the ToA for each node, where the beams are selected based on the signal quality. Therefore, Modarres Razavi teaches of transmitting the feedback report that indicates the per-path angle of arrival for the defined number of paths (#175, 540, Fig.6, Paragraphs 0104 – 0105 and 0149) that each correspond to a path for a respective reference signal transmission of the plurality of reference signal transmissions that satisfies a channel metric (Paragraph 0104) that satisfies a channel metric (Paragraph 0130).

Conclusion

          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633